DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-19, drawn to a method for identifying at least one peptide or protein in a sample, classified in G01N33/6848.
II. Claim 20-30, drawn to A system for identifying at least one peptide or protein, classified in G01N30/7233.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David Lansky on 11/17/2022 a provisional election was made with traverse to prosecute the invention of group I, claim 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-8, 10-11, 13-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gahoural et al. (Analytical Chemistry, 2017, IDFS) (Gahoural).
Regarding claim 1, Gahoural teaches a method for identifying at least one peptide or protein in a sample (abstract), comprising:
contacting the sample to a solid surface, wherein the solid surface comprises an affinity-binding molecule of the at least one peptide or protein (page 5406, par 1);
washing the solid surface using a mobile phase to produce at least one eluent, wherein the eluent comprises the at least one peptide or protein (page 5406, par 1); and
characterizing the at least one peptide or protein in the at least one eluent using a mass spectrometer under native conditions (page 5406, par 2).
Regarding claim 2, Gahoural teaches that the method further comprising generating at least one separation profile (elution time and mass)(Table 1, page 5407, par 1).
Regarding claim 3, Gahoural teaches that the method further comprising identifying or quantifying the at least one peptide or protein based on the at least one separation profile (Table 1, page 5407, par 1).
Regarding claim 4, Gahoural teaches that the method further comprising identifying or quantifying a level of posttranslational modification (e.g. glycoform) or post-translational modification variation of the at least one peptide or protein based on the at least one separation profile or a comparison with another separation profile (Table 1, page 5407, par 1).
Regarding claim 5, Gahoural teaches that the method further comprising identifying or quantifying a level of glycosylation or glycosylation variation of the at least one peptide or protein based on the at least one separation profile or a comparison with another separation profile (Table 1, page 5407, par 1).
Regarding claim 7, Gahoural teaches that the method further comprising separating or identifying an impurity (e.g. variants) in the sample based on the at least one separation profile or a comparison with another separation profile (Table 1, page 5407, par 1).
Regarding claim 8, Gahoural teaches that wherein the at least one peptide or protein is a drug, an antibody, a bispecific antibody, a monoclonal antibody, a fusion protein, an antibody-drug conjugate, an antibody fragment, or a protein pharmaceutical product (page 5404, par 1, page 5405, par 4).
Regarding claim 10, Gahoural teaches that wherein the solid surface comprising the affinity-binding molecule of the at least one peptide or protein is included in a chromatography column (page 5406, par 1).
Regarding claim 11, Gahoural teaches that wherein the mass spectrometer is coupled online to the chromatography column (page 5406, par 2).
Regarding claim 13, Gahoural teaches that wherein a splitter is used to connect the mass spectrometer and the chromatography column (page 5406, par 2).
Regarding claim 14, Gahoural teaches that wherein the splitter is used to divert a low flow to the mass spectrometer and a high flow to a detector (1:50) (page 5406, par 2).
Regarding claim 16, Gahoural teaches that wherein the mobile phase comprises ammonium acetate, acetic acid, or a combination thereof (page 5406, par 1).
Regarding claim 17, Gahoural teaches that wherein the mobile phase is used to wash the chromatography column and has a flow rate of about 0.2-0.6 mL/min (0.5 mL/min) (page 5406, par 1).
Regarding claim 18, Gahoural teaches that wherein the mass spectrometer is an electrospray ionization mass spectrometer, nano-electrospray ionization mass spectrometer, a triple quadrupole mass spectrometer, a quadrupole mass spectrometer or a ultra-high mass range hybrid quadrupole mass spectrometer (page 5406, par 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 9, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gahoural et al. (Analytical Chemistry, 2017, IDFS) (Gahoural).
Regarding claim 6, terminal galactose, Fe glycan occupancy, core fucose, bisecting GlcNAc, or Man5 are well-known forms of glycosylation. It would have been obvious to one of ordinary skill in the art to use the method for characterizing the recited form of glycosylation.
Regarding claim 9, Gahoural teaches that the method can be used for characterizing further comprising quantifying antibody-drug conjugate (page 5404, par 1) and antibody (page 5407, par 1). A drug-to-antibody ratio of the antibody-drug conjugate is the ratio of the concertation of antibody-drug conjugate to the concentration of antibody. Thus, is would have been obvious to one of ordinary skill in the art to quantifying a drug-to-antibody ratio of the antibody-drug conjugate based on the at least one separation profile (e.g. separation file of drug-antibody conjugate) or a comparison with another separation profile (e.g. separation file of antibody).
Regarding claim 12, Gahoual does not specifically each that the protein affinity chromatography resin used in his work is a protein A or protein G chromatography resin. However, Gahoual teaches that “Affinity liquid chromatography (affinity LC) is one of the separation techniques routinely used for the purification of recombinant IgGs. Currently protein A and protein G affinity LC are commonly applied because of their excellent specificity enabling isolation of mAbs even from complex mixtures on a preparative scale” (page 5405, par 1). At time before the filing it would have been obvious to one of ordinary skill in the art to substitute the FcRn resin with protein A or protein G resin in Gahoual’s method, because both FcRn and protein A or protein G are protein affinity resin, and because protein A or protein G resin has excellent specificity.
The Supreme Court held that “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp." See KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143). In this case, the finite number of identified, predictable solutions for protein affinity resin are protein A, protein G and FcRn resins. 
Gahoual teaches that “In the present work, we developed an analytical method using online FcRn affinity LC−ESI-MS for the characterization of mAbs in native conditions. FcRn affinity LC conditions were designed to be fully compatible with native ESI-MS in order to enable online coupling. A therapeutic mAb exposed to different oxidative stress conditions was studied using the developed method.” (page 5405, par 2). Here, Gahoual teaches that the newly developed analytical method is for characterization of mAbs in native conditions. Gahoual optimizes mobile phase to maintain protein in their native condition (page 5406, par 1).  Gahoual also teaches that “Currently protein A and protein G affinity LC are commonly applied because of their excellent specificity enabling isolation of mAbs even from complex mixtures on a preparative scale” (page 5405, par 1).  Both protein A and FcRn interact with mAbs, and separate mAbs based on their affinity difference (Fig. 3). A person skilled in the art would have appreciated that substituting protein A or protein G resin for FcRn resin in protein affinity chromatography of Gahoual would enable isolation of mAbs in native condition even from complex mixtures on a preparative scale, because the excellent specificity of protein A or protein G resin. The native MS analysis is achieved by mobile phases optimization, not because of FcRn resin (page 5406, par 1).
Regarding claim 15, Gahoural teaches that wherein the mobile phase A is an acidic solution (pH 5.5) (page 5406, par 1) and the eluent is characterized using the mass spectrometer under native conditions without pretreatment (page 5406, par 1).
It would have been obvious to one of ordinary skill in the art to optimize the pH of mobile phase by routine experimentation.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gahoural et al. (Analytical Chemistry, 2017, IDFS) (Gahoural) in view of Geiger et al. (Molecular & Cellular Proteomics 9.10, 2010) (Geiger).
Regarding claim 19, Gahoural does not teach that wherein the mass spectrometer comprises an orbitrap mass analyzer. However, Geiger teaches using orbitrap mass analyzer for the protein and peptide analysis (page 2253, par 6). Geiger teaches that “The orbitrap mass analyzer combines high sensitivity, high resolution, and high mass accuracy in a compact format.” (abstract). thus, it would have been obvious to one of ordinary skill in the art to use orbitrap mass analyzer in the mass spectrometer, in order to obtain high sensitivity, high resolution, and high mass accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797